JOHNSON, Justice,
dissenting.
Although I concurred in the original opinion in this case, I was impressed by the portion of appellant’s petition for rehearing that asserted that the Court was incorrect in relying upon legislative history of the Idaho Sales Tax Act as a method of construing a statute that purports to impose a tax. Appellant pointed out that the Court’s use of legislative history indicated the Court’s acknowledgement that the statute is ambiguous and that ordinarily ambiguities must be resolved in favor of the taxpayer. While I was not totally persuaded by this argument, I did vote for rehearing.
Rather than granting a rehearing, however, the Court has merely edited the opinion to delete reference to the legislative history included in the original opinion. The result of the new opinion is the same as the result in the original opinion. I am not able to exclude from my consideration of the merits of the appeal the rationale in the original opinion based on the legislative history. Therefore, I would grant rehearing.